Citation Nr: 1645601	
Decision Date: 12/06/16    Archive Date: 12/19/16

DOCKET NO.  13-35 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether reduction in the disability rating for right lower extremity peripheral neuropathy associated with Type II diabetes mellitus from 40 percent to 10 percent, effective November 1, 2014, was proper, to include entitlement to a disability rating in excess of 10 percent.

2.  Whether reduction in the disability rating for left lower extremity peripheral neuropathy associated with Type II diabetes mellitus from 40 percent to 10 percent, effective November 1, 2014, was proper, to include entitlement to a disability rating in excess of 10 percent.

3.  Entitlement to a total disability based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from July 1967 to July 1970 with the United States Marine Corp, to include service in the Republic of Vietnam.  He awards and decorations include the Combat Action Ribbon and Presidential Unit Citation.  
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2011 and August 2014 rating decisions issued by the Milwaukee, Wisconsin Regional Office (RO) of the Department of Veterans Affairs (VA).  In the April 2011, rating decision, the RO denied entitlement to a TDIU.  Further, in the August 2014 rating decision, the RO reduced the Veteran's disability rating for right and left lower extremities neuropathy from 40 percent to 10 percent each, effective November 1, 2014.  

Of note, a review of the RO's September 2014 statement of the case (SOC) also addressed the matter of whether a rating in excess of 10 percent was warranted.  As such, the issues pertaining to peripheral neuropathy ratings have been characterized as set forth on the front page of this decision.  

The Board observes that the Veteran did not submit a substantive appeal with respect to the neuropathy ratings.  However, unlike a notice of disagreement, the filing of a substantive appeal is not jurisdictional in nature.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  As these issues have been treated as if they are in appellate status and the Veteran testified with respect to these issues at the August 2016 Board hearing, the Board finds that it has jurisdiction over such claims.  See Id.

Additional evidence was submitted at the Board hearing along with a waiver of RO review of this evidence.  As such, the Board may properly consider this evidence. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With respect to the reduction in ratings, regulations provide that where the reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The reduction will be made effective the last day of the month in which a 60-day period from the date of notice to the payee expires.  The veteran will be notified of the proposed reduction, that he has 60 days to present evidence showing why the reduction should not be implemented, and that he may request a hearing.  38 C.F.R. § 3.105(e).  In the instant case, the Veteran was notified of the proposed reduction in a November 2013 rating decision and given 60 days to respond.  In an attached December 2013 letter, the Veteran was notified of the opportunity to present additional evidence within a 60-day period as well as her right to request a personal hearing.  Thereafter, the reduction was effectuated in the August 2014 rating decision on appeal.  Accordingly, the notice provisions of 38 C.F.R. § 3.105(e) were met in this case.  

The provisions of paragraphs § 3.344 (a) and (b) apply to ratings which have continued for long periods at the same level (5 years or more).  

Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examinations and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  This applies to treatment of intercurrent diseases and exacerbations, including hospital reports, bedside examinations, examinations by designated physicians, and examinations in the absence of, or without taking full advantage of, laboratory facilities and the cooperation of specialists in related lines.  See 38 C.F.R. § 3.344(a). 

Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Ratings on account of diseases subject to temporary or episodic improvement, e.g., manic depressive or other psychotic reaction, epilepsy, psychoneurotic reaction, arteriosclerotic heart disease, bronchial asthma, gastric or duodenal ulcer, many skin diseases, etc., will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, though material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  See Id.  

In Brown v. Brown, 5 Vet. App. 413, 420 (1993), the United States Court of Appeals for Veterans Claims (Court) articulated three questions that must be addressed in determining whether a rating reduction was warranted by the evidence.  First, a rating reduction case requires ascertaining "whether the evidence reflects an actual change in the disability."  Second, it must be determined whether the examination reports reflecting such change were based upon thorough examinations."  Third, it must be determined whether the improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work. 

The Court further noted in Brown that there are several general VA regulations that apply to all rating reductions regardless of whether the rating has been in effect for five years or more.  Id. at 420-421.  Specifically, 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history.  Furthermore, 38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  Brown, 5 Vet. App. at 420-21; see 38 C.F.R. §§ 4.2, 4.10.  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless the Board concludes that a fair preponderance of evidence weighs against the claim.  Brown, 5 Vet. App. at 421.

By way of background, service connection was awarded for peripheral neuropathy of both extremities as secondary to the service connected disability of type II diabetes mellitus in a September 2006 rating decision based on an August 2006 VA examination that determined that the Veteran had peripheral neuropathy of the lower extremities secondary to his diabetes mellitus.  The examiner found decreased sensation in both feet.  A 20 percent rating was assigned for each extremity, effective April 27, 2005.  In a February 2010 rating decision, the RO increased the rating to 40 percent each, effective December 18, 2009, based on a January 2010 VA examination.  This examination documented that vibration sensation was severely diminished in the lower extremities.  The examiner diagnosed diabetic neuropathy of the bilateral lower extremities that involved the distal sensory fibers of the nerves of the feet as evidenced by diminished vibratory sense and deficits during monofilament testing in a typical stocking-like distribution bilaterally.  A specific nerve was not identified since this was sensory polyneuropathy that involved many nerves.  It was noted that the Veteran had limitations with secondary activities of daily living, including some of his work activities.  

The Veteran was afforded another VA examination in November 2010 to address the Veteran's TDIU claim.  The examiner observed that the Veteran had surgery for a herniated disk in January 1997 and was followed by neurosurgery for neurogenic claudication.  The examiner also noted that the Veteran had normal lower extremity EMGs in June 2009 and August 2008.  However, the examiner still diagnosed bilateral lower extremity peripheral neuropathy affecting the distal feet.  The examiner also diagnosed "lumbar spine DJD (degenerative joint disease) and DDD (degenerative disc disease) with spinal stenosis and neurogenic claudication resulting in the difficulty walking and need for a walker and cane."  It was indicated that it was the Veteran's lumbar spine disability with neurogenic claudication that prevented him from returning to work as a truck driver.  An April 2011 rating decision continued the Veteran's 40 percent rating for each lower extremity.  

The Veteran was afforded another VA examination in July 2013.  The examiner noted that the Veteran had been diagnosed with diabetic peripheral neuropathy of both lower extremities in 2005.  The examiner again noted that the Veteran had spinal stenosis with neurogenic claudication and that there was a normal EMG study accomplished in June 2009.  With respect to the Veteran's diabetic peripheral neuropathy, sensation on the right lower extremity was decreased to vibration and cold sensation, and sensation on the left lower extremity was decreased to position sensation.  The examiner described it as productive of mild paresthesias and/or dysesthesias, together with mild numbness, and expressed the conclusion  the Veteran had no functional limitations due to his diabetes mellitus, type II, or due to his diabetic peripheral neuropathy in bilateral lower extremities.  The examiner indicated the Veteran was limited in walking extensively or doing any heavy manual labor because of his non-service connected back disease and neurogenic claudication.  

In a November 2013 addendum opinion, the examiner indicated that the mild symptoms described in the examination report were all due to the Veteran's bilateral lower extremity diabetic peripheral neuropathy, and that the Veteran's spinal stenosis with neurogenic claudication "basically presents symptoms and limitations only with walking."  However, the examiner did not provide any sort of rationale for this finding, especially given that prior examinations do document seemingly severe limitations caused by the Veteran's diabetic peripheral neuropathy.  

At the Board hearing, the Veteran testified that his neuropathy symptoms have  actually increased in severity since his 2009 claim and that he was told by his treating VA physician that neuropathy does not improve.  He further testified that he had to retire from driving a truck in 2010 due to his neuropathy symptoms, and requested another VA examination to clarify that he does have neuropathy.  

Based on the current evidence of record, it is unclear what sort of nerve impairment the Veteran has effecting his lower extremities and if there is more than one, whether the resulting impairment can be associated with its own diagnosis, and whether any such impairment can improve.  In light of the above, the Board finds that the Veteran should be afforded another VA examination to determine the nature and extent of his lower extremity disabilities.   

Further, although the 40 percent rating was not in effect for over five years, a rating of 20 percent or higher had been in effect for over nine years at the time of the reduction to 10 percent.  As such, the RO should ensure it considers those facts and 38 C.F.R. § 3.344 when determining on Remand whether any reduction in rating is proper.  
  
Moreover, the issue of entitlement to a TDIU is inextricably intertwined with the reduction issue.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, this issue must also be returned to the AOJ for further consideration.  

Lastly, the record contains VA treatment records dated from August 2014.  However, more recent treatment records may be available.  Thus, in light of the need to remand, any additional relevant VA treatment records from August 2014 to the present should also be obtained.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's relevant VA treatment records from August 2014 to the present.  

2.  After obtaining all outstanding treatment records, the Veteran should be scheduled for an appropriate VA neurological examination to determine the nature, extent and severity of his service-connected right and left lower extremity peripheral neuropathy associated with type II diabetes mellitus.  The electronic record should be made available to the examiner for review.  All necessary tests and studies, to include an EMG and nerve conduction study, if necessary, should be accomplished.  

The examiner should identify all nerves affected by the Veteran's peripheral neuropathy of the lower extremities and opine on the severity of each nerve affected.  

The examiner should also indicate whether there has been any change(s) in severity of the peripheral neuropathy from 2009 to the present.  If so, the examiner should identify the approximate date of the change(s), and provide an assessment of the severity of the disability on each date.  

The examiner should also comment on the Veteran's functional impairment with respect to his activities of daily living and the effect on his employment.  In this regard, the examiner is requested to distinguish the symptoms and impairment caused by his service connected peripheral neuropathy secondary to diabetes from the nonservice-connected low back disorder with neurogenic claudication and its related symptoms.  (Which symptoms are caused by which disability?)    

A detailed rationale for all findings should be provided.  In expressing the opinion and rationale, the examiner should address the prior VA examinations and VA clinical records.

3.  After completing the requested actions, and any additional notification and/or development warranted by the record, the AOJ should readjudicate the issues on appeal, to include consideration of the provisions of paragraphs § 3.344 (a) and (b), as may relate to a reduction that includes a rating in effect for more than 5 years.  If the benefits sought on appeal remain denied, the AOJ should furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.   Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




